Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
	This Action is responsive to the Remarks and Requested Interview with Examiner filed on 04/22/2020.
	Claims 44-60 and 64-69 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Stover on 05/6/2022.
 	The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 11/29/2022):

Claim 44. (Currently Amended) A positive expiratory pressure device comprising: 
a mask comprising a body shaped to cover the user's mouth and nose and defining an interior space, 
wherein the mask is configured with a first port that communicates directly between an ambient environment surrounding an exterior of the body and the interior space, 
wherein the at least one first port is configured with an inhalation valve and wherein the an inhalation path communicating with the body, and 
a second exhalation port sized to produce an exhalation pressure between [[1-15cmH20]] 1-15 cmH20, wherein the second exhalation port has an unobstructed orifice with a non-variable and minimal [[cross sectional]] cross-sectional area that communicates directly between the interior space and the ambient environment, 
wherein the positive expiratory pressure device is free of any exhalation valves; and 
a neck tube coupled to the mask and extending downwardly therefrom.
Claim 47. (Currently Amended) The positive expiratory pressure device of claim 44 wherein the neck tube does not cover the first inhalation port or the second exhalation port 
Claim 48. (Currently Amended) The positive expiratory pressure device of claim 47 wherein the mask comprises fabric catches for aligning one or more openings in the neck tube with the first inhalation port and the second exhalation port 
Claim 54. (Currently Amended) A method of using a positive expiratory pressure device comprising: 
positioning a body of a mask to cover a user's mouth and nose, wherein the mask is configured with a first port configured with an inhalation valve and communicating directly with an ambient environment surrounding an exterior of the body, and a second exhalation port comprising an unobstructed orifice with a non-variable and minimal cross-sectional area; 
positioning a neck tube around a neck of the user, wherein the neck tube is coupled to the mask and holds the mask on the user; 
inhaling only from an ambient environment through the 
-3-S/N exhaling through the unobstructed orifice of the second exhalation port directly to the ambient environment from an interior of the body and creating an exhalation pressure between [[1-15cmH20]] 1-15 cmH20; and 
wherein the positive expiratory pressure device is free of any exhalation valves.
Claim 58. (Currently Amended) The method of claim 54 wherein the neck tube does not cover the first inhalation port or the second exhalation port .

Allowable Subject Matter
Claims 44-60 and 64-69 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785